

INTERDIGITAL, INC.
STANDARD TERMS AND CONDITIONS FOR RESTRICTED STOCK UNITS
(Nonemployee Directors)
These Standard Terms and Conditions apply to any Award of restricted stock units
granted to Nonemployee Directors of the Company on or after June 4, 2009 under
the InterDigital, Inc. 2009 Stock Incentive Plan and its amendments (the
“Plan”), which are evidenced by a Term Sheet or an action of the Administrator
that specifically refers to these Standard Terms and Conditions.
1.Definitions. Capitalized terms not defined herein shall have the meanings set
forth in either the Term Sheet or the Plan. As used herein:
(a)    “Account” means a bookkeeping account reflecting Grantee’s interest in
restricted stock units.
(b)    “Change in Control” has the definition given to such term in the Plan.
(c)    “Disability” means a physical or mental condition or illness that renders
Grantee incapable of performing his or her duties for a total of 180 days or
more during any consecutive 12-month period.
(d)    “Dividend Equivalent” means credits arising in respect of dividends paid
on Shares, as described in Section 6 herein.
(e)    “Restricted Period” means the period beginning on the Date of Grant and
ending on the final Vesting Date.
(f)    “Settlement Date” has the definition given to such term in the Term
Sheet.
(g)    “Unforeseeable Emergency” means an unforeseeable emergency within the
meaning of Section 409A(a)(2)(B)(ii) of the Internal Revenue Code, or any
successor provision.
(h)    “Vesting Date” has the definition given to such term in the Term Sheet.
2.    Grant of Restricted Stock Units.
(a)    The Company has granted to Grantee named in the Term Sheet provided to
said Grantee herewith (the “Term Sheet”) an award of a number of restricted
stock units (the “Award”) specified in the Term Sheet. Each restricted stock
unit represents the right to receive one share of the Company’s Common Stock,
upon the terms and subject to the conditions set forth in the Term Sheet, these
Standard Terms and Conditions, and the Plan, each as amended






--------------------------------------------------------------------------------



from time to time. For purposes of these Standard Terms and Conditions and the
Term Sheet, any reference to the Company shall, unless the context requires
otherwise, include a reference to any Subsidiary.
(b)    The Company shall maintain an Account for Grantee reflecting the number
of restricted stock units credited to Grantee hereunder.
3.    Restrictions on Restricted Stock Units. Subject to the terms and
conditions set forth herein and in the Plan, Grantee shall not be permitted to
sell, transfer, pledge or assign the Award or the Shares subject to the Award
except by will or by the laws of descent and distribution. No such transfer
occurring as a result of Grantee’s death shall be effective to bind the Company
unless the Administrator shall have been furnished with a copy of the applicable
will or such other evidence as the Administrator may deem necessary to establish
the validity of the transfer.
4.    Vesting and Forfeiture.
(a)    The Award shall not be vested as of the Grant Date set forth in the Term
Sheet and shall be forfeitable unless and until otherwise vested pursuant to the
terms of the Term Sheet and these Standard Terms and Conditions. After the Grant
Date, subject to termination or acceleration as provided in these Standard Terms
and Conditions and the Plan, the Award shall become vested as described in the
Term Sheet, provided that (except as set forth in Section 5 below) Grantee
remains continuously in service to the Company through the applicable Vesting
Date. Each restricted stock unit credited under Section 6 in respect of Dividend
Equivalents shall vest at the time of vesting of the portion of the Award that
gives rise, directly or indirectly, to such Dividend Equivalent.
(b)    Except as set forth in Section 4(c) and 4(d) hereof, upon the date
Grantee’s service to the Company terminates for any reason, the then unvested
portion of the Award shall be forfeited by Grantee and cancelled and surrendered
to the Company without payment of any additional consideration to Grantee.
(c)    If Grantee’s service with the Company ceases prior to the applicable
Vesting Date due to death or Disability, then Grantee will become vested in a
pro-rata portion of the Award. That pro-rata portion will be determined by
multiplying the number of restricted stock units by a fraction equal to the
portion of the Restricted Period that has transpired prior to such cessation of
service or employment.
(d)    Notwithstanding anything in this Section to the contrary, upon a Change
in Control, Grantee will become immediately vested in 100% of the Award. If such
Change in Control qualifies as either: (i) a “change in the ownership” of the
Company, (ii) a “change in the effective control” of the Company, or (iii) a
“change in the ownership of a substantial portion of the assets” of the Company
(each as defined under Section 409A of the Code), settlement for restricted
stock units that become vested pursuant to this Section 4(d) will occur on the
Vesting Date.

2



--------------------------------------------------------------------------------



5.    Settlement and Election to Defer Settlement.
(a)    Unless otherwise set forth herein, each restricted stock unit credited
hereunder (including restricted stock units credited in respect of Dividend
Equivalents) will be settled by the delivery of one share of Common Stock
(subject to adjustment under Section 12 of the Plan). Except as set forth in
Section 4(d) and except to the extent Grantee has elected that delivery will be
deferred in accordance with the rules and procedures prescribed by the
Administrator (which rules and procedures, among other things, shall be
consistent with the requirements of Section 409A of the Code), settlement will
occur as soon as administratively possible, but in no event later than March 15
of the year following the applicable Vesting Date.
(b)    The delivery of any deferred restricted stock units will be accelerated
as a result of Grantee’s death, Disability or an Unforeseeable Emergency;
settlement will occur Grantee’s death, Disability or such Unforeseeable
Emergency. If delivery is accelerated pursuant to this Section 5(b), then
settlement will occur only to the extent permitted by Section
409A(a)(2)(B)(ii)(II) of the Code; any portion of the Award for which settlement
is delayed will be settled on the date on which such portion of the Award would
have been settled in the absence of delay.
(c)    The delivery of any deferred restricted stock units will be accelerated
as a result of a Change in Control. If such Change in Control qualifies as
either: (i) a “change in the ownership” of the Company, (ii) a “change in the
effective control” of the Company, or (iii) a “change in the ownership of a
substantial portion of the assets” of the Company (each as defined under Section
409A of the Code), accelerated settlement for restricted stock pursuant to this
Section 4(d) will occur on the date of the Change in Control.
6.    Dividend Equivalents and Adjustments. Dividend Equivalents shall be
credited on the restricted stock units subject to this Award (other than
restricted stock units that, at the relevant record date, previously have been
settled or forfeited) in accordance with this Section 6:
(a)    Cash Dividends. If the Company declares and pays a dividend or
distribution on its Shares in the form of cash, then a number of additional
restricted stock units shall be credited to Grantee’s Account as of the payment
date for such dividend or distribution equal to the number of restricted stock
units credited to the Account as of the record date for such dividend or
distribution, multiplied by the amount of cash actually paid as a dividend or
distribution on each outstanding Share at such payment date, divided by the Fair
Market Value of a Share as of such payment date.
(b)    Non‑Cash Dividends. If the Company declares and pays a dividend or
distribution on Shares in the form of property other than Shares, then a number
of additional restricted stock units shall be credited to Grantee’s Account as
of the payment date for such dividend or distribution equal to the number of
restricted stock units credited to the Account as of the record date for such
dividend or distribution, multiplied by the Fair Market Value of such property
actually paid as a dividend or distribution on each outstanding Share at such
payment date, divided by the Fair Market Value of a Share as of such payment
date.

3



--------------------------------------------------------------------------------



(c)    Stock Dividends. If the Company declares and pays a dividend or
distribution on Shares in the form of additional Shares, then a number of
additional restricted stock units shall be credited to Grantee’s Account as of
the payment date for such dividend or distribution equal to the number of
restricted stock units credited to the Account as of the record date for such
dividend or distribution or split, multiplied by the number of additional Shares
actually paid as a dividend or distribution or issued in such split in respect
of each outstanding Share.
7.    Other Terms Relating to Restricted Stock Units. The number of restricted
stock units credited to a Grantee’s Account shall include fractional restricted
stock units calculated to at least three decimal places, unless otherwise
determined by the Administrator. Upon settlement of restricted stock units,
Grantee shall be paid, in cash, an amount equal to the value of any fractional
Share that would have otherwise been deliverable in settlement of such
restricted stock units.
8.    Rights as Stockholder. Except with respect to Dividend Equivalents as set
forth herein, Grantee will not be entitled to any privileges of ownership of the
shares of Common Stock (including, without limitation, any voting rights)
underlying the Award (whether or not vested) unless and until shares of Common
Stock are actually delivered to Grantee hereunder.
9.    Absence of Tax Gross-Up Payment. There shall be no tax gross-up on the
restricted stock units.
10.    Notices. Any notice to the Company shall be made in care of the
Administrator to the office of the General Counsel, at the Company’s main office
in Wilmington, Delaware. All notices shall be deemed to have been given when
hand-delivered or mailed, first class postage prepaid, and shall be irrevocable
once given.
11.    Securities Laws. The Administrator may from time to time impose any
conditions on the restricted stock units (or the underlying Shares) as it deems
necessary or advisable to comply with applicable securities laws.
12.    Award Not to Affect Service. The award granted hereunder shall not confer
upon Grantee any right to continue service as an employee and/or director of the
Company.
13.    Miscellaneous.
(a)    The address for Grantee to which notice, demands and other communications
to be given or delivered under or by reason of the provisions hereof shall be
Grantee’s address as reflected in the Company’s personnel records.
(b)    Any provision for distribution in settlement of Grantee’s Account
hereunder shall be by means of bookkeeping entries on the books of the Company
and shall not create in Grantee or any person to whom ownership right may have
passed any right to, or claim against any specific assets of the Company, nor
result in the creation of any trust or escrow

4



--------------------------------------------------------------------------------



account for Grantee or any person to whom ownership rights may have passed.
Grantee (or any other person entitled to a distribution hereunder) shall be a
general creditor of the Company.
(c)    These Standard Terms and Conditions shall inure to the benefit of and be
binding upon the parties hereto and their respective permitted heirs,
beneficiaries, successors and assigns.
(d)    In addition to these Standard Terms and Conditions, the Award shall be
subject to the terms of the Plan and the Term Sheet, which are incorporated into
these Standard Terms and Conditions by this reference. In the event of a
conflict between the terms and conditions of these Standard Terms and Condition
and the Plan, the Plan controls.
(e)    Any question concerning the interpretation of these Standard Terms and
Conditions, the Term Sheet or the Plan, any adjustments required to be made
hereunder, and any controversy that may arise under these Standard Terms and
Conditions, the Term Sheet or the Plan shall be determined by the Administrator
in its sole and absolute discretion. All decisions by the Administrator shall be
final and binding.
(f)    To the extent not preempted by federal law, the validity, performance,
construction and effect of this award shall be governed by the laws of the
Commonwealth of Pennsylvania, without giving effect to principles of conflicts
of law.

5

